Citation Nr: 1201908	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in July 2011 for additional development, which has been completed.

The issue of entitlement to service connection for a back disability, including as secondary to the service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifest during service; right knee pathology was not identified until 2003.

2.  The current right knee disability is not related to service or a service-connected disability.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in July 2006, the amendment is not applicable to the current claim.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The service treatment records (STRs), including the July 1971 separation examination, do not contain any complaints, treatment or findings related to the right knee during service.  Further, there is no evidence showing continued right knee problems following service.  The first indication of a right knee disability is in private treatment records dated August 2003, more than 32 years after separation from service.  These records indicate a diagnosis of osteoarthritis of the knees.  No relationship to service was noted.  No other treatment records indicate the etiology of the osteoarthritis.  Therefore, the medical evidence does not reflect continuity of symptomatology or a nexus to service.

The Veteran had a VA examination in December 2006.  The examiner reviewed the claims file and interviewed and examined the Veteran.  During the examination, the Veteran reported that his recurrent knee pain started in 1996, weighing against the claim.  He noted an in-service left knee injury but did not indicate an in-service right knee injury.  The diagnosis was degenerative joint disease of the right knee dating to 1996.  

The examiner stated that the disability is not secondary to his left knee disability and is not a service-connected problem.  The examiner did not provide a rationale for his opinion, thus his opinion is of little probative value.

The Veteran had another VA examination in September 2007.  The examiner reviewed the claims file and interviewed and examined the Veteran.  Contrary to his assertions made to the December 2006 examiner, the Veteran reported that his bilateral knee conditions had onset during service and that he experienced bilateral knee effusion in June 1970 and had his knees aspirated.  In the opinion, the examiner stated that based upon his review of the claims file, including STRs and available imaging reports, as well as his review of the examination results, it is less likely as not that the right knee disability is related to the episodes of treatment documented in his STRs.  The Veteran had no knee problems documented at the time of discharge.

In August 2011, the September 2007 examiner provided an addendum to his opinion.  He reviewed the claims file once again and stated that the right knee condition is less likely as not proximately due to or the result of the Veteran's service-connected left knee disability.  He stated that orthopedic literature revealed no credible, peer-reviewed studies supporting the contention that degenerative changes of one joint may induce degenerative changes in another joint of either the affected or contralateral extremity or spine, even in the setting of a leg discrepancy.  He found that it is most likely that the Veteran's current right knee condition is related to chronic degenerative changes associated with aging.

In a July 2007 statement, the Veteran stated that he played basketball for the base basketball team and that the rigors of training and conditioning affected his knees and other joints.  While STRs show that he was treated for injuries that occurred while playing basketball, STRs do not show that he was treated for injuries to his right knee.  Further, as noted above, his right knee was normal at separation from service.  In a September 2011 statement, the Veteran stated that his service-connected left knee disability aggravated the right knee disability and his lower back.

Based upon a review of the evidence the Board finds that service connection for the right knee is not warranted.  First, STRs showed no disability during service and treatment records dated subsequent to service fail to show that he was treated for the condition within one year of separation from service.  The first indication of a disability is dated in 2003, more than 32 years after separation from service, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board also considered the Veteran's statements alleging continuity of symptomatology but finds that while he is competent to report symptoms, his statements are nonetheless not credible.  Specifically, he told the December 2006 examiner that he had left knee surgery and injuries during service and that his right knee condition had onset in 1996; however, he told the September 2007 examiner that his right knee condition had onset during service and that he had bilateral knee procedures performed during service.  Consequently, due to the conflicting statements, the Board finds that his statements are not credible and are entitled to little probative value.  Thus, based upon the lay and medical evidence, the Board finds that service connection based upon continuity of symptomatology must be denied.

Second, the Board finds that service-connection must be denied on a direct basis.  As noted above, the Veteran had no treatment of the right knee during service.  The first medical evidence of a disability is dated 2003.  None of the treatment records or VA examiners have attributed his condition to service.  As noted above, the Veteran's statements as to onset of his disability have been deemed not credible.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding of service connection on a direct basis.  

Finally, the Board finds that service-connection must be denied on a secondary basis.  None of the medical evidence, to include the VA examiner opinions discussed above, indicates that the right knee disability was caused or aggravated by the service-connected left knee disability.  In fact, the 2011 addendum opinion specifically states that the medical literature revealed no credible, peer-reviewed studies to support the contention that degenerative changes of one joint may induce degenerative changes in another joint.  The Board finds the 2011 addendum opinion to be highly probative of the claim.  While the Veteran alleges that his service-connected left knee disability caused his right knee disability, he simply does not have the medical expertise to make such a finding.  In other words, he is not competent to make such a finding.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In sum, for the foregoing reasons, the Board finds that the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all notice elements for direct service connection and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the letter did not address the criteria necessary to substantiate a claim for secondary service connection, the Veteran was advised of the criteria in the Board's July 2011 remand decision.  He was given ample time to submit additional evidence after issuance of the Board remand and his claim was readjudicated by way of a September 2011 supplemental statement of the case.  More importantly, he indicated his understanding of the criteria necessary for secondary service connection in his September 2011 correspondence in which he indicated that his left knee disability aggravated his right knee disability.  Therefore, the Board finds that adequate notice has been provided.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA [specify, VA outpatient treatment records and private treatment records.  The Veteran submitted personal statements and was afforded a VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disability, to include as secondary to his service-connected left knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


